Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/21 has been entered.
 
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “automatically performing bilateral payments among a plurality of participants” is a fundamental 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “determining…a bilateral net amount owed between that participant and each other participant; determining…for each participant an aggregate net amount owed or due to the participant from the other participants by summing all bilateral net amounts for the participants; transmitting ….to each participate a request requesting each participant top provide an amount of money no less than the aggregate net amount owed by that participant to all other participants; calculating an series of one or more bilateral transaction between each participant and each other participant that satisfies the bilateral net amount between each pair of participants; and performing…the calculated ordered series of transactions.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited payment processor, with its already available basic functions, is simply being applied to the abstract idea and being used as a tool in executing the claimed process. Furthermore, the claimed steps “wherein at no time does the net amount paid by a participant to other participants minus the amount received by that participant from other participants exceed the amount provided by the participant, and wherein the series of one or more bilateral transactions are arranged to be performed in a predetermined order; and wherein each transaction is performed in the predetermined order” are simply recited to narrow the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at [paras 0059]. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “transmitting ….to each participate a request requesting each participant top provide an amount of money no less than the aggregate net amount owed by that participant to all other participants,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The limitations of “determining…a bilateral net amount owed between that participant and each other participant; determining…for each participant an aggregate net amount owed or due to the participant from the other participants by summing all bilateral net amounts for the participants; calculating an series of one or more bilateral transaction between each participant and each other participant that satisfies the bilateral net amount between each pair of participants; and performing…the calculated ordered series of transactions” comprise analyses of data, which are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication 
Response to Arguments
Applicant's arguments filed on 04/09/21 have been fully considered but they are not persuasive. 

In response to applicant’s argument that the claim is directed to non-statutory subject matter, the examiner finds this argument unpersuasive. Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “automatically performing bilateral payments among a plurality of participants” is a fundamental economic practice. Fundamental economic practices fall 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “determining…a bilateral net amount owed between that participant and each other participant; determining…for each participant an aggregate net amount owed or due to the participant from the other participants by summing all bilateral net amounts for the participants; transmitting ….to each participate a request requesting each participant top provide an amount of money no less than the aggregate net amount owed by that participant to all other participants; calculating an series of one or more bilateral transaction between each participant and each other participant that satisfies the bilateral net amount between each pair of participants; and performing…the calculated ordered series of transactions.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited payment processor, with its already available basic functions, is simply being applied to the abstract idea and being used as a tool in executing the claimed process. Furthermore, the claimed steps “wherein at no time does the net amount paid by a participant to other participants minus the amount received by that participant from other participants exceed the amount provided by the participant, and wherein the series of one or more bilateral transactions are arranged to be performed in a predetermined order; and wherein each transaction is performed in the predetermined order” are simply recited to narrow the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/OJO O OYEBISI/Primary Examiner, Art Unit 3697